 Case 1:20-cv-01775-LPS Document 15 Filed 01/19/21 Page 1 of 2 PageID #: 239




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CELANESE INTERNATIONAL
 CORPORATION; CELANESE (MALTA)
 COMPANY 2 LIMITED; & CELANESE
 SALES U.S. LTD.,

                       Plaintiffs,
           v.                                         C.A. No. 1:20-cv-01775-LPS

 ANHUI JINHE INDUSTRIAL CO., LTD.;                    JURY TRIAL DEMANDED
 JINHE USA LLC; UMC INGREDIENTS,
 LLC f/k/a JRS INTERNATIONAL LLC;
 PRINOVA US LLC; & AGRIDIENT, INC.,

                       Defendants.


                STIPULATION AND [PROPOSED] ORDER FOR EXTENSION

       IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiffs

Celanese International Corporation, Celanese (Malta) Company 2 Limited, and Celanese Sales

U.S. Ltd. (collectively, “Celanese”) and Defendant Prinova US LLC (“Prinova”), subject to the

approval of the Court, that the time within which Prinova shall answer, move, or otherwise respond

to the Complaint is extended through and including February 18, 2021. The parties hereby

stipulate and agree without prejudice to Prinova requesting a further extension to answer or

otherwise respond to the complaint.
 Case 1:20-cv-01775-LPS Document 15 Filed 01/19/21 Page 2 of 2 PageID #: 240



Dated: January 19, 2021                          Respectfully submitted,

DLA PIPER LLP (US)                               BAYARD, P.A.

/s/ Brian A. Biggs                               /s/ Stephen B. Brauerman
Brian A. Biggs (DE Bar No. 5591)                 Stephen B. Brauerman (DE Bar No. 4952)
Erin E. Larson (DE Bar No. 6616)                 Ronald P. Golden III (DE Bar No. 6254)
1201 North Market Street, Suite 2100             600 N. King Street, Suite 400
Wilmington, DE 19801-1147                        P.O. Box 25130
Telephone: (302) 468-5700                        Wilmington, DE 19801
Facsimile: (302) 394-2341                        (302) 655-5000
brian.biggs@us.dlapiper.com                      sbrauerman@bayardlaw.com
erin.larson@us.dlapiper.com                      rgolden@bayardlaw.com

Attorneys for Plaintiffs Celanese                Attorneys for Defendant Prinova US LLC
International Corporation, Celanese (Malta)
Company 2 Limited, and Celanese Sales U.S.
Ltd.


SO ORDERED this           day of January, 2021


                                                   ________________________________
                                                     United States District Court Judge




WEST\292838308.1
